NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 21, 2018
                              Decided February 27, 2018

                                        Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     MICHAEL S. KANNE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge


No. 17-2247

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 16-cr-10049-001

RICHARD L. SILLS,                              Michael M. Mihm,
     Defendant-Appellant.                      Judge.

                                      ORDER

       Richard Sills pleaded guilty to three counts of receiving and one count of
possessing child pornography in violation of 18 U.S.C. §§ 2252(a), (b). He was sentenced
to 240 months’ imprisonment (below the 262-month bottom of his uncontested
guidelines range), 10 years’ supervised release, and $4,000 in restitution for a victim
known as “Cindy.” Sills has filed a notice of appeal, but his appointed lawyer moves to
withdraw because, she says, she cannot discern a nonfrivolous basis for the appeal.
See Anders v. California, 386 U.S. 738 (1967). Sills opposes counsel’s motion.
See CIR. R. 51(b). Counsel reports that she consulted with Sills and confirmed that he
does not want to withdraw his guilty pleas; thus, counsel rightly refrains from further
exploring whether the pleas were knowing and voluntary. See United States v. Konczak,
No. 17-2247                                                                            Page 2

683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir.
2002). Because counsel’s brief appears to be thorough, we limit our review to the
subjects she discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first considers whether Sills could challenge the reasonableness of his
below-guidelines imprisonment term. But a below-guidelines sentence is presumed not
to be unreasonably high, see United States v. White, 868 F.3d 598, 603 (7th Cir. 2017), and
none of the policy-based objections to the child-pornography guidelines that Sills raised
in the district court could plausibly upset that presumption here.

        Counsel relatedly asks whether Sills’s imprisonment term could be considered a
de facto life sentence and challenged as unreasonable on that ground. But the district
court considered this argument, noted that some government actuarial tables suggested
a life expectancy of at least another 20 years for Sills, and opined that his 240-month
sentence (effectively 17 years with good-time credit) was not really the same as a
natural-life sentence. In any event, that factor would simply be one among many to
consider at sentencing, and the district court considered it here. See United States v.
Johnson, 685 F.3d 660, 663 (7th Cir. 2012).

       Counsel also explores whether Sills could challenge the terms of his supervised
release. But she rightly notes that Sills did not object to the proposed conditions, and
thus that any challenge to them is forfeited. See United States v. Ortiz, 843 F.3d 294, 297
(7th Cir. 2016). In any event, counsel discerns no potential error in the terms of release.

       Counsel next considers whether Sills could challenge his restitution amount. But
as counsel recognizes, a district court’s discretion in crafting a restitution award under
Paroline v. United States, 134 S. Ct. 1710 (2014), is quite broad. Counsel sees no
reasonable argument that this discretion was abused here.

       Indeed, the district court applied the very “1/n method” that we approved in
United States v. Sainz, 827 F.3d 602, 604, 606–07 (7th Cir. 2016). That is, the court divided
Cindy’s total damages ($1,608,708) by the number of defendants in Cindy-related cases
to-date (365), to get a figure of $4,407. Because Sills did not distribute any images of
Cindy, contribute to their original production, or possess more than one of them, the
judge then reduced the sum to $4,000. Sills had argued for a greater deduction to
account for the growing list of defendants in Cindy-related cases, but nothing required
the district court to accept that proposal. A court cannot reliably consider future
No. 17-2247                                                                         Page 3

defendants’ potential to reduce Sills’s share of responsibility without simultaneously
accounting for the increase that additional defendants might cause in Cindy’s total
damages. It would be unsound to use such projections to increase the denominator
without also considering their effect on the numerator. Using only the number of
defendants to-date and the victim’s damages to-date, as the Sainz method does, avoids
these pitfalls.

        Finally, Sills’s Rule 51(b) response says that at sentencing he failed to object to
various government comments about his incriminating statements to investigators
because he is “hard of hearing” and did not realize what was said in court. But he was
represented by counsel at sentencing, and the comments he lists here were previewed in
the written presentence investigation report. He also stresses that his prior offenses
were decades old, but the district court recognized that fact. These proposed challenges
to the sentence would be frivolous.

       Accordingly, we grant counsel’s motion and dismiss the appeal.